                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

 EQUITY ONE (NORTHEAST                        :
 PORTFOLIO), INC.,                            :
                                              :
            Plaintiff,                        : CASE NO. _____________
                                              :
 v.                                           :
                                              :
 THE GAP, INC.,                               :
                                              :
            Defendant.                        : JULY 28, 2020
                                              :


                                     NOTICE OF REMOVAL

TO:    THE UNITED STATES DISTRICT COURT FOR THE
       DISTRICT OF CONNECTICUT

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant The Gap, Inc. (“The Gap”)

hereby removes the above-captioned action from the Connecticut Superior Court for the Judicial

District of Waterbury to the United States District Court for the District of Connecticut, and in

support thereof states as follows:

       1.       On July 7, 2020, Plaintiff Equity One (Northeast Portfolio), Inc. (“Plaintiff”)

executed a summons for service of a Complaint against The Gap to be filed in the Connecticut

Superior Court Waterbury Judicial District (the “Lawsuit”). On July 10, 2020, The Gap received

the Summons and Complaint. Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the

Summons and Complaint received by The Gap in the Lawsuit are attached hereto and incorporated

herein as Exhibit A. These are the only process, pleadings and orders known by defendant to have

been served in this action.
       2.      Removal is proper under 28 U.S.C. §§ 1441(a) and 1332 because Plaintiff and The

Gap are citizens of different States and the amount in controversy of the Lawsuit is in excess of

$75,000.00, exclusive of interest and costs.

       3.      Accordingly, pursuant to 28 U.S.C. § 1446(b), this Notice of Removal has been

timely filed within thirty (30) days after defendant initially received notice of the lawsuit

commenced in state court.

       4.      The state court action was commenced in the Superior Court of Connecticut,

Judicial District of Waterbury. Therefore, venue is proper in this Court because it is the “district

and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

       5.      Plaintiff purports to allege a claim for breach of contract against The Gap for non-

payment of rent for the premises located at Southbury Green Shopping Center, 775 Main Street,

in Southbury, Connecticut (the “Premises”). Plaintiff’s breach of contract claim centers on a

written Shopping Center Lease, dated May 12, 2000, between The Gap and Southbury 84

Associates Limited Partnership, the predecessor-in-interest to Plaintiff, as amended and/or

modified (the “Lease”), attached hereto as Exhibit B.

       6.      This Court has jurisdiction over this Lawsuit pursuant to 28 U.S.C. §§ 1332(a) and

1441(b) because there is complete diversity of citizenship between Plaintiff and The Gap, and the

amount in controversy exceeds $75,000.00.

I.     DIVERSITY OF CITIZENSHIP

       7.      Where an action involves a corporation, such as Plaintiff and The Gap, corporation

shall be deemed to be a citizen of any state by which it has been incorporated and of the state

where it has its principal place of business. 28 U.S.C. § 1332(c)(1).




                                                 2
       8.      Upon information and belief, Plaintiff is incorporated in Massachusetts and has a

principal business address in North Miami Beach, Florida. Accordingly, Plaintiff is a citizen of

Massachusetts and Florida for diversity purposes.

       9.      The Gap is a corporation organized under the laws of the State of Delaware with its

principal place of business in California. Accordingly, The Gap is a citizen of Delaware and

California for diversity purposes.

       10.     Accordingly, for removal purposes, Plaintiff is a citizen of Massachusetts and

Florida, and The Gap is a citizen of Delaware and California. The parties therefore are completely

diverse and were so at the time the Lawsuit was commenced.

II.    AMOUNT IN CONTROVERSY

       11.     In its complaint, Plaintiff seeks $51,736.62 as the outstanding balance currently

owed under the Lease. Compl. ¶13. Plaintiff also claims all future rental amounts owed under the

Lease expressly seeking “all accelerated and future rentals” from The Gap. Prayer for Relief at 1.

       12.     In breach of lease claims, as here, the amount in controversy is determined taking

into consideration the entire value of the lease claim. See Soberman v. Groff Studios Corp., No.

99 CIV. 1005 (DLC), 1999 WL 349989, at *6 (S.D.N.Y. June 1, 1999); see also Beacon Const.

Co. v. Matco Elec. Co., 521 F.2d 392, 399 (2d Cir. 1975) (“[T]he entire value of the contract

determined the amount in controversy rather than instalments under the contract or possible

damages.”).

       13.     The Lease allegedly expires on January 31, 2023, more than two years from now.

Compl. ¶7. Future rental payments will therefore exceed $400,000 when the Lease expires by its

alleged terms in 2023, a figure that is arrived at by extrapolating the monthly rent of $15,416.67

(Third Modification to the Lease Agreement, at 1) through the remaining Lease term. Thus, adding



                                                3
future rental payments to the existing balance allegedly owed, the amount in controversy greatly

exceeds the $75,000.00 threshold set out in in 28 U.S.C. § 1332(a).

       14.     Additionally, Plaintiff seeks “[r]easonable attorney’s fees as permitted under the

lease.” Compl. ¶12. “Attorney’s fees that a plaintiff may collect under contract or under an

applicable fee-shifting statute may be included in computing the jurisdictional minimum.”

Ferrara v. Munro, No. 3:16-CV-950 (CSH), 2017 WL 132834, at *8 (D. Conn. Jan. 13, 2017)

(adding $20,000 in anticipated reasonable attorneys’ fees to calculate amount in controversy); see

also 15 Moore’s Federal Practice, § 102.106[6][a], at p. 102-281 (Matthew Bender 3d ed. 2015)

(observing that attorneys’ fees are properly included in calculation of amount in controversy).

       15.     Thus, while Plaintiff’s claimed damages are not calculable with precision at this

juncture, it is readily apparent that should Plaintiff prove to be the prevailing party it will recover

in excess of $75,000.00 taking into consideration (a) the existing balance owed, (b) alleged future

rental payments owed, and (c) legal fees and costs of collection.

III.   TIMELINESS OF REMOVAL

       16.     The Gap received a copy of the Summons and Complaint in the Lawsuit on July

10, 2020.

       17.     Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely filed within thirty

(30) days of The Gap’s notice and receipt of Plaintiff’s Complaint.

IV.    VENUE IS PROPER

       18.     The Lawsuit was commenced in Connecticut Superior Court for the Judicial

District of Waterbury and, therefore, venue is proper in this Court pursuant to 28 U.S.C. §§ 1391,

1441(a), and 1446.




                                                  4
V.     NOTICE TO PLAINTIFF AND THE STATE COURT

       19.     Contemporaneously with the filing of this Notice of Removal, and pursuant to 28

U.S.C. § 1446(d), written notice of this filing and any attendant supplementary papers required by

this Court will be provided to Plaintiff, and a copy of the Notice of Removal will be filed with the

Clerk of the State Court.

       20.     By removing this matter, The Gap does not waive or intend to waive any available

defenses.

       WHEREFORE, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, The Gap respectfully

requests that this Honorable Court take jurisdiction of this action and issue all necessary orders

and process to remove said action from the Superior Court of Connecticut, Judicial District of

Waterbury, to the United States District Court for the District of Connecticut.



                                              Respectfully submitted,

                                              DEFENDANT,
                                              THE GAP, INC.


                                              By: /s/ Matthew Brown
                                                      Matthew C. Brown (ct28331)
                                                      Joshua N. Taylor (ct29720)
                                                      Wiggin and Dana LLP
                                                      20 Church Street
                                                      Hartford, CT 06103
                                                      Tel. (860) 297-3700
                                                      Fax (860) 525-9380
                                                      mbrown@wiggin.com
                                                      jtaylor@wiggin.com
                                                      Its Attorneys




                                                 5
